 Case 8:20-cv-02127-WFJ-CPT Document 8 Filed 09/11/20 Page 1 of 3 PageID 68




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION

MARIA DE LOS ANGELES GILEDE SOLANO,

      Petitioner,

v.                                               CASE NO. 8:20-cv-2127-T-02CPT

FREDY RUIZ PARRA,

     Respondent.
________________________________________/

       ORDER GRANTING TEMPORARY RESTRAINING ORDER
              PURSUANT TO HAGUE CONVENTION

      Upon due and careful consideration of the Verified Petition for Return of

Minor Child (Dkt. 1) and Petitioner’s Motion for Entry of Temporary Restraining

Order Pursuant to Hague Convention (Dkt. 3), the motion is granted.

      A child wrongfully removed from her country of “habitual residence” must

be returned to that country unless the totality of the circumstances dictates

otherwise. Monasky v. Taglieri, 140 S. Ct. 719 (2020). The minor child (S.R.G.)

of the parties has lived with her mother, Petitioner, in Colombia for most of her

life, and has attended school through the fifth grade in Colombia. Petitioner

permitted the child to visit her father, the Respondent, in Florida in December

2019. The father failed and refused to return the child to Colombia.
 Case 8:20-cv-02127-WFJ-CPT Document 8 Filed 09/11/20 Page 2 of 3 PageID 69




      The Court finds the allegations of the Verified Petition, and the attachments

thereto, satisfy the requirements of a temporary restraining order under Federal

Rule of Civil Procedure 65 and the Hague Convention on the Civil Aspects of

International Child Abduction (“Hague Convention”), Oct. 25, 1980, T.I.A.S. No.

11,670, S. Treaty Doc. No. 99–11 U.N.T.S. at 98, reprinted in 51 Fed. Reg. 10494

(1986), as implemented by the International Child Abduction Remedies Act

(“ICARA”), 22 U.S.C. § 9001 et seq. Specifically, the four requirements for

injunctive relief have been met. See Schiavo v. Schiavo, 403 F.3d 1223, 1225–26

(11th Cir.2005).

      First, Petitioner is likely to succeed on the merits and, second, she will suffer

irreparable injury unless equitable relief is granted. The minor child of the parties

(S.R.G.) has been wrongfully retained by the Respondent in Florida within the

jurisdiction of this Court, and the child’s habitual residence is Colombia.

Petitioner has exercised her custodial right to the child, but Respondent has limited

her communication with the child. The irreparable harm is evident if Respondent

flees this jurisdiction with the child, making it difficult or impossible to locate

them again.

      Third, the threatened injury to Petitioner—concealing the child from

Petitioner— outweighs any damage to Respondent until this Court has had an

opportunity to consider the merits. Finally, an injunction is not adverse to the
 Case 8:20-cv-02127-WFJ-CPT Document 8 Filed 09/11/20 Page 3 of 3 PageID 70




public interest as set forth in the Hague Convention to resolve child custody issues

in the country of residence of the child. The status quo will therefore be preserved.

      It is therefore ORDERED AND ADJUDGED as follows:

      1) The motion for temporary restraining order (Dkt. 3) is granted.

      2)    Respondent shall surrender his and the child’s passport to the Court

           pending resolution of the Verified Petition.

      3) Respondent and the child shall remain in this jurisdiction of this Court

           pending final resolution or further order of this Court.

      4) A telephonic status conference is set for September 18, 2020 at 12:30

           p.m.

      5) The final hearing on the Verified Petition will be set by separate notice

           and order.

      DONE AND ORDERED at Tampa, Florida, on September 11, 2020.
